 1   ARNOLD & Porter Kaye Scholer LLP
     James F. Speyer (SBN 133114)
 2   james.speyer@arnoldporter.com
     E. Alex Beroukhim (SBN 220722)
 3   alex.beroukhim@arnoldporter.com
     777 South Figueroa Street, Forty-Fourth Floor
 4   Los Angeles, California 90017-5844
 5   Telephone: 213.243.4000
     Fax:        213.243.4199
 6
     Attorneys for Defendants
 7   PURITAN’S PRIDE, INC. and
     THE NATURE’S BOUNTY CO.
 8
 9
10                          UNITED STATES DISTRICT COURT
11      NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
12
13   DARCEY SHARP, MARY                         Case No. 16-cv-06717-JD, consolidated
     LUDOLPH-ALIAGA, PENELOPE                   with No. 17-cv-2536-JD
14   MUELLER, JAY WERNER, DIANE
     CABRERA, MEG LARSON, GARY                  DECLARATION OF E. ALEX
15   OPAS, and JOANNE PARKER,                   BEROUKHIM IN SUPPORT OF
16   individually and on behalf of all others   DEFENDANTS’ MOTION FOR
     similarly situated,                        SUMMARY JUDGMENT ON
17                                              PLAINTIFFS’ CLAIMS FOR
                        Plaintiffs,             RESTITUTION AND DAMAGES
18
          vs.                                   Judge:      Hon. James Donato
19                                              Ctrm:       11
     PURITAN’S PRIDE, INC., a New               Date:       December 19, 2019
20   York Corporation; THE NATURE’S             Time:       10:00 a.m.
     BOUNTY CO. (f/k/a NBTY, INC.), a
21   Delaware Corporation; and DOES 1           Action Filed:     October 14, 2016
     through 10 inclusive,
22
23                      Defendants.

24
25
26
27
28

           DECLARATION OF E. ALEX BEROUKHIM IN SUPPORT OF DEFENDANTS’ MOTION FOR
            SUMMARY JUDGMENT ON PLAINTIFFS’ CLAIMS FOR RESTITUTION AND DAMAGES
 1         I, E. Alex Beroukhim, declare:
 2         1.     I am an attorney duly licensed to practice law in the State of California
 3   and admitted to the bar of this Court. I am a partner with the law firm of Arnold &
 4   Porter Kaye Scholer LLP, counsel of record for defendants Puritan’s Pride, Inc. and
 5   The Nature’s Bounty Co. in these consolidated actions.
 6         2.     Attached as Exhibit 1 is a true and correct copy of Exhibit 2 [Expert
 7   Declaration of Brian J. Bergmark] to Plaintiffs’ Initial Identification of Expert
 8   Witnesses, served on September 18, 2019.
 9         3.     Attached as Exhibit 2 is a true and correct copy of excerpts of Plaintiff
10   Mary Ludolph-Aliaga’s Responses to Special Interrogatories to Defendant Puritan
11   Pride, Inc.’s, Set One, served on June 21, 2018.
12         4.     Attached as Exhibit 3 is a true and correct copy of excerpts of Plaintiff
13   Mary Ludolph-Aliaga’s Supplemental Responses to Defendant Puritan Pride, Inc.’s,
14   Special Interrogatories, Set One, served on September 21, 2018.
15         5.     Attached as Exhibit 4 is a true and correct copy of excerpts of Plaintiff
16   Penelope Mueller’s Responses to Special Interrogatories to Defendant Puritan Pride,
17   Inc.’s, Set One, served on June 21, 2018.
18         6.     Attached as Exhibit 5 is a true and correct copy of excerpts of Plaintiff
19   Penelope Mueller’s Supplemental Responses to Defendant Puritan Pride Inc.’s,
20   Special Interrogatories, Set One, served on September 21, 2018.
21         7.     Attached as Exhibit 6 is a true and correct copy of excerpts of Plaintiff
22   Diane Cabrera’s Responses to Defendant’s Puritan Pride, Inc.’s Interrogatories, Set
23   One, served on June 21, 2018.
24         8.     Attached as Exhibit 7 is a true and correct copy of excerpts of Plaintiff
25   Diane Cabrera’s Supplemental Responses to Defendant’s Puritan Pride, Inc.’s
26   Interrogatories, Set One, served on September 12, 2018.
27
28
                                              -1-
           DECLARATION OF E. ALEX BEROUKHIM IN SUPPORT OF DEFENDANTS’ MOTION FOR
            SUMMARY JUDGMENT ON PLAINTIFFS’ CLAIMS FOR RESTITUTION AND DAMAGES
 1         9.     Attached as Exhibit 8 is a true and correct copy of excerpts of Plaintiff
 2   Meg Larson’s Responses to Defendant’s Puritan’s Pride, Inc.’s Interrogatories, Set
 3   One, served on June 21, 2018.
 4         10.    Attached as Exhibit 9 is a true and correct copy of excerpts of Plaintiff
 5   Meg Larson’s Supplemental Responses to Defendant’s Puritan’s Pride, Inc.’s
 6   Interrogatories, Set One, served on September 12, 2018.
 7         11.    Attached as Exhibit 10 is a true and correct copy of excerpts from the
 8   reporter’s transcript from the May 29, 2019 deposition of plaintiff Mary Ludolph-
 9   Aliaga.
10         12.    Attached as Exhibit 11 is a true and correct copy of excerpts from the
11   reporter’s transcript from the July 12, 2019 deposition of plaintiff Penelope Mueller.
12         13.    Attached as Exhibit 12 is a true and correct copy of excerpts from the
13   reporter’s transcript from the June 28, 2019 deposition of plaintiff Diane Cabrera.
14         14.    Attached as Exhibit 13 is a true and correct copy of excerpts from the
15   reporter’s transcript from the June 21, 2019 deposition of plaintiff Meg Larson.
16         I declare under penalty of perjury under the laws of the United States that the
17   foregoing is true and correct. This declaration was executed in Los Angeles, California,
18   on November 12, 2019.
19                                           /s/ E. Alex Beroukhim
                                             E. Alex Beroukhim
20
21         I hereby attest that all other signatories listed, and on whose behalf the filing is
22   submitted, concur in the filing’s content and have authorized the filing.
23
     Dated: November 12, 2019.                ARNOLD & PORTER KAYE SCHOLER LLP
24
25                                            By: /s/ James F. Speyer
                                                  James F. Speyer
26                                                Alex Beroukhim
                                                  Attorneys for Defendants
27                                                PURITAN’S PRIDE, INC. and
28                                                THE NATURE’S BOUNTY CO.
                                               -2-
           DECLARATION OF E. ALEX BEROUKHIM IN SUPPORT OF DEFENDANTS’ MOTION FOR
            SUMMARY JUDGMENT ON PLAINTIFFS’ CLAIMS FOR RESTITUTION AND DAMAGES
